This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0880
                                    A15-0882

                     In the Matter of the Welfare of the Children of:
                                 R. B. and T. B., Parents

                                Filed December 7, 2015
                                       Affirmed
                                    Randall, Judge*

                            Chippewa County District Court
                                File No. 12-JV-15-116

Spencer H. Kvam, Holmstrom & Kvam, PLLP, Granite Falls, Minnesota (for appellant
R.B.)

Krystal M. Lynne, Stermer & Sellner, Chtd., Montevideo, Minnesota (for appellant T.B.)

David M. Gilbertson, Chippewa County Attorney, Montevideo, Minnesota (for
respondent Chippewa County Family Services)

Susan E. Peterson-Bones, Granite Falls, Minnesota (guardian ad litem)

      Considered and decided by Schellhas, Presiding Judge; Cleary, Chief Judge; and

Randall, Judge.

                        UNPUBLISHED OPINION

RANDALL, Judge

      In these consolidated appeals, appellant parents argue that the district court erred

by terminating their parental rights. We affirm.

*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                                        FACTS

      Appellants, R.B. (mother) and T.B. (father) are the parents of a daughter born in

2007 and a son born in 2010.1 Respondent Chippewa County Family Services (the

county) first became involved with the family upon the mother’s request in July 2012.

Between July 2012 and October 2012, the county connected mother with domestic-

violence assistance and provided appellants with parenting assistance and individual,

marital, and in-home counseling. The county had over 60 contacts with the family or

service providers between July and October 2012. Despite these contacts, daughter

missed a mental health evaluation and mother reported accidentally injuring herself after

drinking. The county also had serious concerns about the messy and dirty condition of

the home, the safety of the children, and the fact that the mother’s older children were

acting as parents to daughter and son, who were described as “out of control.”

      On October 25, 2012, a Child in Need of Protection or Services (CHIPS) file was

opened when mother was arrested for driving her children to school while intoxicated.

Son, who had a scratch and bruise on his face, was in the vehicle at the time of mother’s

arrest. Between October 2012 and November 2013, the county provided numerous

services, including counseling, in-home therapy, a chemical-health assessment and two

treatment opportunities for mother, payment of the family’s water bill, and summer

programs for daughter and son. However, numerous problems remained, including: the


1
 R.B. is also the mother of three other children born in 2000, 2002 and 2003,
respectively. While these children were initially part of the CHIPS petition, they were
dismissed from the case when their father, N.S., was given sole legal and sole physical
custody of them by another court in August 2014.

                                            2
children missing or being tardy for school; known drug users and dangerous people

spending time at the residence; appellants’ continued use of alcohol and controlled

substances; a lack of appropriate winter clothing and supervision for the children; and the

electricity was shut off. Despite mother’s unsuccessful discharge from both outpatient

and inpatient treatment and the discontinuance of family-based in-home services, the

county closed its child protection case on November 30, 2013.2

       On June 3, 2014, the county opened a second child protection case after school

district officials investigated mother’s children’s absences and reported hazardous

conditions at the residence. The school officials had found daughter and son outside the

residence unsupervised, barefoot and throwing bricks. The school officials also had

difficulty waking mother, who told them that father had left two days before with the

family’s money and that she would not clean the residence because the family was being

evicted. That same day, the county visited the residence and discovered numerous safety

hazards and suspected that mother had been using controlled substances and offered to

transport her to chemical testing. Mother stated that she would find a ride and signed a

safety plan which provided that she would follow supervision guidelines, have a

chemically-free home, ensure the children attended school, clean the residence, and

remove the safety hazards.



2
  The child protection specialist who managed both of the CHIPS cases stated that there
was “no reason to continue in the home” despite the agency’s concerns because mother
was passing her chemical substance tests, appellants had completed the “Incredible
Years” parenting classes, and there were no new law enforcement or child protection
reports.

                                            3
      After mother failed to appear for alcohol testing, the county eventually visited the

residence. Mother delayed leaving for alcohol testing, failed to produce a sample, and

was angry and unhelpful by refusing to answer questions, sign releases of information or

acknowledge the safety hazards in the residence.       Mother’s older children reported

ongoing concerns about visitors, the condition of the residence, the absence of food, the

imposition of parenting responsibilities on them, lack of supervision, chemical use, and

the fact that mother had left the children in the care of a person who is severely mentally

ill. The county took all of the children into protective custody on a 72-hour peace officer

hold because it could not guarantee their safety if they remained in the residence.

Daughter and son were placed in foster care on June 4, 2014.

      On June 6, 2014, a CHIPS petition was filed, which according to the district

court’s order, asserted that the “children were persons whose condition, environment, or

associations are such as to be injurious or dangerous to the children or others.” On June

13, 2014, the district court ordered appellants to submit to alcohol testing following the

admit/deny hearing, reviewed permanency timelines, continued the out-of-home

placement, and ordered that appellants be subject to random chemical testing and abstain

from alcohol and mood-altering chemicals.

      On June 24, 2014, the parties reached an agreement to continue the CHIPS matter

for dismissal until September 23, 2014. The agreement provided that the children would

remain in foster care until: appellants independently obtained clean and safe housing;

mother addressed her mental health issues, did not use alcohol or mood-altering

substances, and wore a secure continuous remote alcohol monitor (SCRAM) bracelet to


                                            4
monitor chemical use, and undergo random alcohol testing; father did not use alcohol or

mood-altering substances while in the presence of the children or within 24 hours of

seeing them; appellants cooperated with the county and the guardian ad litem; and

appellants signed all releases of information. Appellants had six supervised visits with

the children between June 4, 2014 and September 23, 2014.              Appellants passed all

alcohol tests administered by the county after each of these visits.

       On July 3, 2014, the county prepared separate case plans for daughter and son.

Upon discovering that appellants had moved to Hutchinson, Minnesota, on or around July

1, 2014, the county encouraged appellants to contact Heartland Community Action with

McLeod County Social Services to apply for housing assistance, offered to go to

Hutchinson to help them apply for services and look for housing, attempted to set up an

in-home worker to assist with housing, and encouraged them to contact their families for

additional help with housing. Both appellants obtained employment in Hutchinson but

resided in a tent and motel until they moved into the Economy Inn in August 2014.

Mother also started counseling, which included a diagnostic assessment and two follow-

up appointments in August and early September 2014. However, arranging the in-home

worker and the SCRAM bracelet monitoring was difficult because appellants failed to

return the county’s telephone calls. During the summer of 2014, the county frequently

met with the children and provided them with foster care services and medical checkups,

enrolled son in full-time Kinder Kare, attempted to start daughter in counseling and

enrolled her in community education, coordinated visits with family members, and met

frequently with the children. The county also conducted a relative-placement search but


                                              5
none of the children’s relatives were able to take the children in permanently. Son did

well in placement, but daughter struggled and desired to live with appellants.

       On September 23, 2014, the continuance for dismissal ended because “among

other things, [appellants] had not found permanent, safe, and appropriate housing.”

Although appellants admitted that they could not provide permanent shelter and therefore

that their children were in need of protection and services, the children were placed with

appellants on a trial home visit because the county found that the motel in which they

were residing was safe and clean.

       On September 26, 2014, appellants returned to Montevideo for an employment

opportunity that allowed them to work at a motel in exchange for a residence in the

attached manager’s quarters. However, appellants were not paid for their services. On

October 20, 2014, the county filed out-of-home-placement plans, which provided that the

trial home visit would end if chemical use, lack of supervision of the children, or unsafe

living conditions occurred. In its order, the district court referred to the case plan which,

according to the district court’s summary, provided that the county would provide the

following services:

              With regard to basic needs, family services would make
              referral for the children for winter coats, hats, mittens, snow
              pants, and boots. Emergency food would be provided through
              the Chippewa County Food Shelf. Parenting education, in-
              home family therapy, counseling, therapy, and other mental
              health services would be provided through Woodland
              Centers. Childcare services would be provided through
              Kinder Kare. Chemical health services would be provided and
              would consist of the Chippewa County Sheriff’s Department
              monitoring the SCRAM bracelet. [The county] would pay the
              costs for the SCRAM bracelet and also provide random UA’s.


                                             6
              [The county] would pay the transportation costs for [son] to
              ride the bus to and from Kinder Kare. [The county] would
              provide for referral to the Workforce Center for employment
              services.

The county provided these services and also assisted mother in completing and turning in

a food-support application. The county provided approximately 600 contacts with the

family, activities on the case, or consultations with related agencies from June 3, 2014

through December 23, 2014. The child-protection specialist met with appellants at least

weekly, but, according to testimony, “most of the time it was two to three times a week”

while appellants resided at the motel.

       During the trial home visit, mother passed all of her chemical tests and complied

with the SCRAM-bracelet rules. Mother completed her updated diagnostic assessment

with Woodland Centers on November 19, 2014, and met with her doctor for medications

on October 20, 2014. Mother did not attend five health appointments between November

2014 and January 2015. There were also only two in-home sessions in November and

December 2014 due to cancellations because of weather, the children being in respite

care, and appellants choosing to cancel sessions.

       On November 5, 2014, the county became concerned about chemical use in the

home because the children were not timely attending school and were being locked out of

the residence in the cold weather. Appellants appeared to be avoiding the county, and the

county requested they complete chemical testing. While mother tested negative, father’s




                                            7
November 6, 2014 test was positive for methamphetamine.3 On November 14, 2014, the

county met with appellants to discuss whether the trial home visit would continue. Father

admitted to using methamphetamine and was agitated and angry. The parties agreed that

father would test three times per week and that the trial home visit could recommence.

This requirement was ordered by the district court at the December 23, 2014 review

hearing. Father did not complete the testing three times per week.

       In early December 2014, the housing situation at the motel appeared to be

deteriorating. Due to her concern, the child-protection specialist provided mother with

information about one local low-income housing option and an application to the only

other one low-income housing option in the county. Mother did not contact the first

option or initiate an application for the second. Appellants continued residing with the

children at the motel until mid-January 2015.

       Both children experienced chronic absenteeism, injuries, and untreated medical

issues during the trial home visit. When mother explained that son’s 42-percent absence

rate was due to transportation issues, the county purchased a two-month bus pass for him.

Daughter’s school contacted the county on December 4, 2014 concerning her excessive

absences and tardiness, academic concerns, and a large bruise on her cheek caused by

another child at the residence throwing an object at her. On January 6, 2015, the county

found a cut on daughter’s arm inflicted by an unknown child at the residence. The cut

required stiches and was infected, but appellants had not taken daughter to the doctor.


3
  Father disputes the accuracy of this test. However, according to testimony, he admitted
to using methamphetamine when the county met with appellants on November 14, 2014.

                                             8
       Son has a breathing disorder that requires medical treatment. Kinder Kare advised

the county on two occasions of concern about his condition. The county reminded and

assisted mother with replacing the equipment parts and medication. The county later

found son’s medication unopened under a pile of clothes.

       The children were unsupervised when the county came to visit the family at the

motel on January 6, 2015. That same day, father was directed to remain out of the

residence and not be a caregiver to the children because of his chemical use. Father was

allowed to have visits that were to be supervised by mother until he was compliant with

the district court’s order and safety plan. Father was irritable and swore in front of the

children during this visit. He also had two black eyes from a fight at the motel. Father

had been directed to test and to obtain a chemical use assessment but failed to do either.

Mother was given a short written summary explaining what she needed to do to continue

the trial home visit, advised of permanency timelines, and reminded not to permit father

to be in the residence or care for the children until he was compliant with the court order.

Despite this exchange, father transported son to Kinder Kare three days later. Father did

not attend any of the three chemical-health assessments scheduled for him in January and

early February 2015, but completed swab tests on January 7, 9, and 12, 2015.4

       On January 9, 12, and 13, 2015, the county visited the motel and found the

property to be damaged. There was garbage in the home, old food containers, food

wrappers, cigarette butts, and clothing littering the floor. Mother was directed to clean

4
 Father alleges that he complied with the case plan by testing and scheduling a chemical-
use assessment. Undisputed testimony shows that father did not test three times per week
as required and did not complete the chemical-use assessment.

                                             9
the home but did not do so. On January 10, 2015, the owner of the motel terminated

appellants’ employment and demanded that they leave. On January 13, 2015, the county

returned the children to foster care due to safety concerns.

       On January 15, 2015, mother told the county that she was looking at trailers in

Montevideo and was hoping to buy one. However, appellants had no further contact with

their children, the guardian ad litem, or the county from January 15, 2015 until mother

contacted the county on February 17, 2015. The county attempted to reach out to

appellants numerous times during the month they were gone, including contacting family

members and friends.

       On February 13, 2015, the county filed a Petition for Termination of Parental

Rights. On that date, the children had been placed out of the home for 253 days. 5 The

guardian ad litem, who met with daughter ten times during the case and son six times,

reported that daughter was worried, sad, and felt as though she had been left behind.

Daughter reported feeling safe at the foster home, but expressed a preference for residing

with her parents. The guardian ad litem testified that daughter asked: “Will I have a

forever home to live at?” The guardian ad litem confirmed that the children are bonded

with each other, stated that the foster family is not an option for permanent placement,

and opined that the children would be adopted quickly. The children are also bonded

with their grandmother, but she told the county that she was unable to be a permanent

placement. The grandmother indicated that the county’s services were appropriate to


5
A trial home visit counts toward the accumulation of out-of-home placement time.
Minn. R. Juv. Prot. P. 42.01, subd. 4(c).

                                             10
address appellants’ housing, chemical dependency and mental health concerns, but that

the services were ineffective because appellants needed to be “taught” how to request

services, make appointments, and otherwise parent.

       By the time of trial on April 17, 2015, appellants had not established a permanent

residence nor seen the children since January 13, 2015.6 Father did not testify at trial, but

mother testified that she had been staying with people or in motel rooms since January

15, 2015. Mother also testified concerning her mental health diagnoses that she is

compliant with her medications, and that she participated in but did not complete a

mental health program at Woodland Centers. Mother also testified that she needed her

children in her custody to qualify for available programs, but did not explain why she did

not qualify for the programs during the trial home visit. Additionally, father completed a

thirty-day work and chemical dependency treatment program at the Salvation Army

shortly before trial. The district court terminated both parents’ parental rights, each

parent filed a separate appeal, and this court consolidated those appeals.

                                     DECISION

       Parental rights may be terminated “only for grave and weighty reasons.” In re

P.T., 657 N.W.2d 577, 591 (Minn. App. 2003), review denied (Minn. Apr. 15, 2003)

(quotation omitted). Termination is appropriate where clear and convincing evidence

supports at least one statutory ground for termination, and termination is in the best

interests of the child. In re Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn.

6
  The district court suspended parenting time on March 11, 2015 but re-instated mother’s
on March 25, 2015. Father’s parenting time was suspended pending his release from
treatment and does not appear to have been reinstated before trial.

                                             11
2008). This court reviews a district court’s factual findings “to determine whether they

address the statutory criteria for termination and are not clearly erroneous.” In re Welfare

of Children of K.S.F., 823 N.W.2d 656, 665 (Minn. App. 2012). If the district court’s

finding address the statutory criteria for termination and are not clearly erroneous, this

court review for an abuse of discretion a district court’s decision to invoke a particular

statutory basis for involuntarily terminating parental rights. In re Welfare of J.R.B., 805

N.W.2d 895, 901 (Minn. App. 2011); see In re Welfare of Child of R.D.L., 853 N.W.2d

127, 136 (Minn. 2014) (stating that “termination of parental rights is always discretionary

with the juvenile court”). So long as the record provides clear and convincing support for

termination, this court defers to the district court’s determination that the statutory

requirements for termination have been established. In re Welfare of Children of J.R.B.,

805 N.W.2d 895, 899-900 (Minn. App. 2011), review denied (Minn. Jan. 6, 2012).

       Here, appellants challenge the district court’s determination that termination was

in the children’s best interests, and that (a) reasonable efforts by the county failed to

correct the conditions leading to the children’s out of home placement; and (b) the

children were neglected and in foster care. See Minn. Stat. § 260C.301, subd. 1(b)(5), (8)

(2014) (respectively).    We conclude that the record supports the district court’s

determination that the county’s reasonable efforts failed to correct the conditions leading

to the children’s out-of-home placement.         We do not need to address the parent’s

argument regarding whether the children were neglected and in foster care. See In re

Welfare of the Children of R.W., 678 N.W.2d 49, 55 (Minn. 2004); Minn. Stat.

§ 260C.301, subd. 1(b) (2014); Minn. R. Juv. Prot. P. 39.04 (providing that termination


                                            12
may be ordered for a number of statutorily defined bases, and as long as at least one

ground is supported by clear and convincing evidence, and termination is in the child’s

best interests, this court must affirm).

I.     Reasonable Efforts

       A district court may terminate parental rights if clear and convincing evidence

shows that reasonable efforts have failed to correct the conditions leading to the child’s

out-of-home placement. Minn. Stat. § 260C.301, subd. 1(b)(5); S.E.P., 744 N.W.2d at

385. It is presumed that reasonable efforts have failed upon a showing that (1) a child

under the age of eight has resided outside the parental home for six months, unless there

is regular contact and the parent has substantially complied with the out-of-home

placement plan; (2) the court approved an out-of-home placement plan; (3) the conditions

leading to the child’s out-of-home placement have not been corrected; and (4) reasonable

efforts have been made by the social-services agency to rehabilitate the parent and reunite

the family. Minn. Stat. § 260C.301, subd. 1(6)(5).

       Here, appellants argue that the district court should not have based its decision to

terminate their parental rights on their poverty and homelessness. Appellants also allege

that the conditions leading to the children’s out-of-home placement have been corrected

and that the county failed to make reasonable efforts to rehabilitate them, consider

mother’s mental health issues, and reunite the family.

       A.     Correct the conditions leading to out-of-home placement

       Mother argues that appellants corrected the conditions leading to the children’s

out-of-home placement because the family “did have a safe place to live.” The reason for


                                            13
the initial placement was that “the children were persons whose condition, environment,

or associations are such as to be injurious or dangerous to the children or others.” The

basis for this determination was the county’s finding that the children lacked supervision

or were being supervised by unsuitable adults, their residence was dirty and hazardous,

suspected chemical use by appellants, the children were chronically absent or tardy, and

there was an absence of food in the residence.

      The record demonstrates that many of these conditions were not corrected when

the children were returned to foster care in January 2015. Father was non-compliant with

the case plan regarding his chemical use. Mother was non-compliant with the case plan

by allowing father to interact with the children without completing his chemical health

assessment and testing and without her supervision. Noncompliance with a case plan is

one way to prove a failure to correct conditions leading to out-of-home placement

pursuant to Minn. Stat. § 260C.301, subd. 1(b)(5)(iii). In re Welfare of Children of T.R.,

750 N.W.2d 656, 663 (Minn. 2008).

      Additionally, the children continued to have chronic absenteeism and tardiness in

school. Appellants failed to treat daughter’s injury or son’s breathing disorder, despite

prompting and assistance from the county.        Mother continued to have difficulties

properly supervising the children. The motel was in terrible condition due to garbage in

the home, old food containers, food wrappers, cigarette butts, and clothing littering the

floor, and mother did not clean the home when directed. These conditions were similar

to those the children were found in on June 3, 2014.




                                           14
       While father completed a 30-day work and chemical-dependency treatment

program at the Salvation Army and mother partially completed a mental-health program

shortly before trial, the record demonstrates that neither had established a permanent

residence by the time of the April 2015 trial. This court has also held that “improvement

immediately before the termination hearing” can be insufficient to overcome “the whole

of [a parent’s] negative track record.” In re Welfare of J.K., 374 N.W.2d 463, 466 (Minn.

App. 1985), review denied (Minn. Nov. 25, 1985).           There is clear and convincing

evidence to support the district court’s finding that appellants failed to substantially

comply with their case plans and therefore did not correct the conditions leading to the

children’s out-of-home placement.7

       B.     Reasonable efforts to rehabilitate and reunite the family

       In determining if efforts were reasonable, a district court considers whether the

services were “(1) relevant to the safety and protection of the child; (2) adequate to meet

the needs of the child and family; (3) culturally appropriate; (4) available and accessible;

(5) consistent and timely; and (6) realistic under the circumstances.”          Minn. Stat.

§ 260.012(h) (2014).    When determining whether reasonable efforts were made, the

district court must examine “the length of the time the county was involved and the

quality of effort given.” In re Welfare of H.K., 455 N.W.2d 529, 532 (Minn. App. 1990),

7
 Mother cites the district court’s conclusion that “[t]he current living arrangement has
been stable and satisfactory” to support her assertion that the family’s residence was
stable and satisfactory. However, when read in context, the statement clearly refers to the
foster care placement of the children at the time of trial. Even if mother’s interpretation
were correct, it is clear that the motel was neither safe nor stable at the time the children
were removed, as evidenced by the property damage, dirty conditions, and the fact that
appellants were asked to leave.

                                             15
review denied (Minn. July 6, 1990). The county’s efforts must be directed towards

alleviating the conditions that gave rise to the children’s out-of-home placement and

conform to the problems presented. In re Welfare of Child of J.K.T., 814 N.W.2d 76, 88

(Minn. App. 2012) (citation omitted). And these efforts must “go beyond mere matters

of form” to include genuine assistance that is tailored to a parent’s needs. In re Welfare

of J.A., 377 N.W.2d 69, 73 (Minn. App. 1985), review denied (Minn. Jan. 23, 1986).

      Appellants argue that the “main goal of the CHIPS proceeding was housing and

the basis for the CHIPS adjudication was the lack of stable housing.” Appellants allege

that the county’s services were inadequate because the only housing assistance provided

to them were the information and applications provided to mother.8 However, while

appellants admitted the children were in need of protection and services due to a lack of

necessary shelter, the actual reason for the initial placement was that “the children were

persons whose condition, environment, or associations are such as to be injurious or

dangerous to the children or others.” Appellants do not address the other issues that led

to the children being taken into emergency protective custody on June 4, 2014 and the

commencement of the CHIPS proceedings, namely: the lack of supervision or


8
 Mother alleges that the only housing assistance offered to the family were two
applications provided after appellants were evicted in January 2015. Contrary to this
assertion, the record clearly demonstrates that the county actively attempted to engage
with appellants in seeking suitable housing after they relocated to Hutchinson, Minnesota
in July 2014, including offering an in-home worker, and that the county provided mother
with information about the only two local low-income housing option in the county when
the housing situation at the motel appeared to be deteriorating in early-December 2014, a
month prior to appellants’ eviction. The county could not have offered more housing
assistance to appellants between January 15 and February 17, 2015 because they could
not be found.

                                           16
supervision by unsuitable individuals; the dirty and unsafe conditions in the residence;

chemical use; and the absence of food. Many of these issues were the same as those

during the first child welfare case.

       The undisputed evidence shows that the county has provided a myriad of services

to assist appellants in addressing these issues for several years. During the first case in

June 2012 until November 2013, the county provided: counseling, in-home therapy,

parenting classes, chemical-health assessment and treatment options for mother, summer

programs for daughter and son, and payment of their water bill. During the present case,

the county provided: referrals for winter clothing; medical care for the children;

emergency food aid and assistance with applying for food support; parenting education,

in-home family therapy, individual therapy to address mother’s mental-health concerns

and counseling for daughter; payment for mother’s SCRAM bracelet and both appellants’

chemical testing; payment for transportation costs for son’s bus rides to and from Kinder

Kare; referrals to the Workforce Center for employment services; offers to assist in

locating housing when appellants re-located to Hutchinson in July 2014; and information

about one local low-income housing option and an application to the only other low-

income housing option in the county when the motel no longer seemed to be a suitable

housing option in December 2014.

       The services provided have been both ongoing and intensive. The county has

worked with appellants since 2012, creating and updating court-approved case plans with

which appellants did not substantially comply. The county provided approximately 600

contacts with the family, activities on the case, or consultations with related agencies


                                            17
from June 3, 2014 through December 23, 2014. The child-protection specialist met with

appellants at least weekly, but “most of the time it was two to three times a week” while

the family resided at the motel. The county also continued to meet with or reach out to

appellants, their family members, and friends throughout early 2015. The county only

ceased to provide substantial services to appellants after they disappeared on January 15,

2015.9 As discussed above, the record demonstrates that even with the benefit of these

services, appellants have not made sufficient progress towards meeting their basic needs

or the needs of their children.

       Mother argues that the county and district court should have given more

consideration to her mental-health issues. Mother claims that the county “merely referred

her to see a counselor,” and that its efforts were not reasonable because it failed to

recognize that an individual with five different mental-health issues “is likely going to

have difficulty with referrals and making phone calls.” But the record demonstrates that

the family was provided with in-home family therapy, which was cancelled numerous

times, and that mother was provided with individual therapy, required to meet with her

provider and follow the provider’s recommendations, including taking medications as

prescribed. Mother also testified at trial that she was compliant with her medications and

took the initiative to apply for and attend a mental-health program without the county’s


9
 Father states that the county did not provide “any further services” after January 13,
2015. However, the record clearly demonstrates that the county contacted appellants’
family members and friends to attempt to locate them, provided foster care, reached out
to relatives to search for possible permanency options, and attempted to schedule
supervised visits for appellants and the children. Father also does not assert what
services the county should have provided after January 13, 2015.

                                           18
assistance, though she failed to attend the entire program. This fact indicates that mother

was able to reach out for services and remain compliant with her medications on her own

accord, but chose not to during the majority of the case plan.          The district court

considered the impact of mother’s mental-health issues had on her ability to provide for

the children, which is consistent with caselaw. See In re Welfare of the Child of D.L.D.,

771 N.W.2d 538, 545 (Minn. App. 2009) (noting that the district court considered a

therapist’s “favorable” testimony about a parent’s parenting ability “in the context of

previous findings regarding appellant-mother’s mental-health issues and their impact on

her children”).

       On this record, appellants did not rebut the statutory presumption. The district

court properly determined that clear and convincing evidence shows that reasonable

efforts had failed to correct the conditions leading to daughter and son’s out-of-home

placement.

       C.     Poverty

       Appellants allege that the district court should not have based its decision to

terminate their parental rights on their poverty and homelessness. We have held that

“[m]ere poverty . . . of the parents is seldom, if ever, a sufficient ground for depriving

them of the natural right to the custody of their child or children, to say nothing of the

statutory right.” In re Welfare of K.P.C., 366 N.W.2d 711, 714 (Minn. App. 1985)

(quotation omitted).10


10
  Father argues that the district court erred when it determined that K.P.C. was no longer
applicable case law due to the establishment of out-of-home placement timelines. Father

                                            19
       As discussed above, the district court found adequate reasons for termination

independent of their poverty.11 Appellants do not contend, and the record provides no

support for the proposition that poverty caused appellants to refuse to clean up the

hazardous and dirty conditions in their residences. Poverty does not explain appellants’

failure to supervise their children, let them inside during cold weather, seek and provide

appropriate medical care of their injuries and health conditions, and ensure their

attendance at school and Kinder Kare once a bus pass was provided. There is no

allegation that poverty caused father to continue using methamphetamine and not comply

with required and paid-for chemical assessment and testing. In short, appellants have

failed to make efforts towards reunification that were “within their ability, regardless of

[their] poverty.” See In re Welfare of W.R., 379 N.W.2d 544, 549 (Minn. App. 1985)

(affirming the district court’s termination of appellant-father’s parental rights because he

failed to make “minimal efforts that were within his ability, regardless of his poverty”),

review denied (Minn. Feb. 19, 1986).

II.    Best Interests

       Appellants also dispute the district court’s finding that termination of their

parental rights was in the best interests of the children. In addition to determining


is correct, as we have cited to that case in an unpublished decision as recently as 2008,
after the out-of-home placement timelines were established in 1999. See In re Welfare of
the Children of S.L.B., No. A07-1589, 2008 WL 570908, at *5 (Minn. App. Mar. 4,
2008); 1999 Advisory Comm. Cmt. to Minn. R. Juv. Prot. 42.01.
11
   Although homelessness was a primary factor in the termination of parental rights, there
is no evidence in the record that appellants were evicted from the residence in June 2014
or the motel in January 2015 due to poverty rather than the damaged, hazardous, and
filthy conditions in which they chose to maintain their residences.

                                            20
whether one of the nine statutorily-defined bases for termination is present, a district

court must also consider whether termination of parental rights is in the children’s best

interests and “explain its rationale in its findings and conclusions.” In re Tanghe, 672

N.W.2d 623, 626 (Minn. App. 2003); Minn. Stat. § 260C.301, subd. 7 (2014) (stating that

“the best interests of the child must be the paramount consideration” in proceeding to

terminate parental rights).

       The “best-interests” analysis requires the district court to balance the children’s

interest in preserving the parent-child relationship, appellants’ interest in preserving the

parent-child relationship, and any competing interests of the children. In re Welfare of

R.T.B., 492 N.W.2d 1, 4 (Minn. App. 1992). “Competing interests include such things as

a stable environment, health considerations and the child’s preferences.” Id. “Where the

interests of parent and child conflict, the interests of the child are paramount.” Minn.

Stat. § 260C.301, subd. 7.

       Mother claims that termination was not in the best interests of the children because

she has a close relationship with the children, is beginning to address her mental health

concerns, and has exhibited no issues with chemical use during the case. Father alleges

that termination was not in the best interests of the children because he is bonded to the

children and there is no evidence that their lives will stabilize after termination.

However, the district court made specific findings that balance the interests of appellants

and children. While both appellants clearly love their children, testimony of a bond with

the children is not enough to establish it is in the children’s best interests for appellants to

retain custody of the children, especially considering the amount of evidence to the


                                              21
contrary.   This evidence includes: the ongoing issues with lack of appropriate

supervision; educational and medical neglect; a lack of safe, clean, stable, and permanent

housing; father’s frequent absences from the home; and mother’s failure to adequately

address her mental-health concerns. Substantial evidence shows that the children are in

need of a stable, safe, and permanent home with proper guidance and supervision, which

appellants have demonstrated they are unable to provide now or in the foreseeable future.

       We understand appellants’ arguments and the strong presentation by their

attorneys. Parental-termination cases are about as close to irrevocability as anything

judges have to deal with. But, with the substantial support in the record, we find the

termination of parental rights was proper.

       Affirmed.




                                             22